[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff brings this action claiming the defendants have defaulted on a promissory note in the principal amount of $25,000.00 (exhibit 1). The Second Count claiming breach of warranty of title and the Third Count claiming reformation of the mortgage deed were withdrawn by the plaintiff prior to the commencement of trial.
From the evidence which is found to be reliable and credible, the Court makes the following findings and award of damages:
On January 21, 1989, the defendants executed a promissory note to the plaintiff in the principal amount of CT Page 4270 $25,000.00, bearing interest at an annual rate of 14.194%, said note being payable on demand. The terms of the note include liability for costs and attorney's fees in the event of suit brought to collect it. (exhibit 1).
As of April 28, 1993, there remains an unpaid principal balance of $24,722.22, plus accrued interest of $7,690.95. The per diem interest is $6.87. (Although the defendants claim to have made payments of approximately $1000.00 more than credited by the plaintiff, their records were inaccurate and unreliable).
Judgment shall enter for the plaintiff in the amount of $32,426.91. Counsel fees in the amount of $4,864.03 are awarded. The plaintiff shall recover costs upon approval of its bill of costs.
Accordingly, judgment for the plaintiff in the amount of $37,290.94, plus costs.
BY THE COURT,
Lawrence C. Klaczak Judge, Superior Court